- Prepared by EDGARX.com Media release Rio Tinto completes sale of Mount Pleasant thermal coal assets 5 August 2016 Rio Tinto has completed the sale of its Mount Pleasant thermal coal assets to MACH Energy Australia Pty Ltd for US$220.7 million plus royalties. 1 Rio Tinto has now completed US$4.7 billion of divestments since January 2013. 2 1 The sale agreement has been amended to bring forward two payments originally scheduled eight and 16 months after completion. The agreement now includes a single payment on completion of US$195.7 million, a conditional payment of US$25 million, and royalties, payable quarterly at two per cent of Gross FOB Revenue for coal sold from existing reserve estimates at prices exceeding US$72.50/tonne. This new agreement sees the total unconditional payments decrease by approximately $3.3 million. The proceeds of the sale will be used for general corporate purposes. As of 30 June 2016, the project had gross assets valued at US$137 million and year to date profits of US$243,000. 2 Amount is before finalisation of net debt and working capital adjustments. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Grant Donald T +44 20 7781 1262 M +44 7 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 2 of 2
